Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.      A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since is 

application is eligible for continued examination under 37 CFR 1.114, and the fee 

set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office 

action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 

on 09/14/2020 has been entered.


Drawings
2.       The replacement of drawing sheets 1-3 (Figs. 1-3) submitted on 05/25/2020 

and the replacement of the drawing sheet 1 (Fig. 1) submitted on 09/14/2020 have 

been acknowledged and entered. No new matter has been entered. 
    	


Specification

3.       The substitute specification filed on 05/25/2020 has been entered because it corrects informalities with the original specification and does not enter a new matter.

Examiner’s Amendment

4.             An examiner’s amendment to the record appears below. Should the 
Changes and/or additions be unacceptable to applicant, an amendment may be 
Filed as provided by 37 CFR 1.312. To ensure consideration of such an 
Amendment, it MUST be submitted no later than the payment of the issue fee. This 
Examiner’s amendment is initiated to correct a minor informality with claim 1. 

In the claims:  
  
               I	n claim 1, line 1; “The rapid replacing structure for multi-purpose saw” has 
been changed to –A rapid replacing structure for multi-purpose saw--.  



Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the collect sleeve is disposed above the spring element and is movable relative to the collect along a longitudinal axis of the collect; and the top ring abutting against the collect sleeve, in combination with other limitations set forth in claim 1. 
              Regarding claim 1, Blickle et al. (8,187,058), as applied to the rejection of the claims in the Final Rejection mailed on 06/17/2020, fail to teach the above-mentioned limitations set forth in claim 1.
            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.   
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    June 4, 2021